                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  LINDA DAVIS                                    §
                                                 §
  vs.                                            §             CIVIL ACTION 6:17cv243
                                                 §
  COMMISSIONER, SOCIAL                           §
  SECURITY ADMINISTRATION                        §


                              ORDER ADOPTING REPORT AND
                            RECOMMENDATION OF THE UNITED
                               STATES MAGISTRATE JUDGE

        The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions, and recommendation for the disposition of this action, has been presented for

consideration.    The Report and Recommendation (ECF 22), filed on February 26, 2019,

recommends that the decision of the Commissioner be affirmed and that the complaint be

dismissed with prejudice. No written objections have been filed. The Court therefore ADOPTS

the findings and conclusions of the Magistrate Judge as those of the Court.

        In light of the foregoing, it is

        ORDERED that the decision of the Commissioner is AFFIRMED and this Social Security

action is DISMISSED WITH PREJUDICE. It is further

        ORDERED that any motion not previously ruled on is DENIED.



           So Ordered and Signed
           Mar 17, 2019
